Exhibit PRESS RELEASE August 12, 2008 For Immediate Release For Further Information Contact: Barry E. Backhaus President and Chief Executive Officer First Federal Bankshares, Inc. 712.277.0222 Press Contact: Kelly Weber VP – Marketing and Sales Manager Vantus Bank 515.745.4215 FIRST FEDERAL BANKSHARES, INC. REPORTS FINANCIAL RESULTS FOR FISCAL FOURTH QUARTER AND FISCAL YEAR 2008 Sioux City, Iowa.Excluding a non-cash goodwill impairment charge First Federal Bankshares, Inc. (the “Company”) (Nasdaq Global Market: FFSX), the parent company of Vantus Bank (the “Bank”), reported a net loss of $854,000, or $0.26 per diluted share for the three months ended June 30, 2008, compared to net income of $670,000, or $0.20 per diluted share, for the three months ended June 30, 2007.During the most recent quarter, the
